DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claims 5-6 are withdrawn. Claims 7-10 are new. Claims 1-4 and 7-10 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Otogawa2 (Journal of the Korean Physical Society, 72 (2018) 716-725), as evidenced by Matsumiya (Anal. Chem. 77, 5344-5348, (2005)) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9 recite the sub-phase contains more than or equal to 5 at% of samarium, iron, and at least one or more elements selected from the group consisting of zircontum, molybdenum, vanadium, and tungsten. It’s unclear whether the total amount of Sm, Fe and Zr, Mo, V and W is ≥5 at% or the Sm amount is ≥5 at%. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Otogawa2 (Journal of the Korean Physical Society, 72 (2018) 716-725), and further in view of Abiko (Phys. Stat. Sol. (a), Vol 167, 1998, Page 347-355). 
Regarding claims 1, 3-4, 7 and 9-10, Otogawa2 teaches a magnet powder comprising a Sm-Fe-N main phase powder coated with Sm-Fe-Cu-Al alloy (Abstract; Page 717 to Page 718), which meets the limitation that at least a part of a surface of the main phase is coated with the subphase. Otogawa2 discloses that the powder is used to make a magnet (Abstract).
Otogawa2 discloses (Abstract; II Experiment) that the main phase has a structure of Sm2Fe17N3 (Abstract), thus Sm/Fe=2/17=0.12 and the Sm63Fe5Cu22Al10 alloy has Sm/Fe=63/5=12.6, which meets the limitation that an atomic ratio of rare earth element to an iron group element in the subphase is greater than an atomic ratio of the rare earth element to the iron group element of the main phase. 
Otogawa2 is silent on the presence of Zr, Mo, V and W. However, Otogawa2 discloses that Fe having a purity of >99.99% is used to make the Sm-Fe-Cu-Al binder alloy. Abiko teach a high-purity iron having a purity >99.997% (Page 349, 1st paragraph). It would be obvious to one of ordinary skill in the art to use the high purity iron disclosed by Abiko in the process of Otogawa2 in order to make a Sm-Fe-Cu-Al alloy having high purity. Abiko discloses that Mo, W and V are present in the high purity iron (See Table 2). Thus Mo, W and V are present in Sm-Fe-Cu-Al alloy of Otogawa2 and the powder of Otogawa2 in view of Abito meets the limitation the sub-phase contains at least one selected from the group consisting of Zr, Mo, V and W. 
Regarding claim 2, Otogawa2 discloses that a magnet powders is wholly surrounded by the Sm-Fe-Cu-Al alloy (Page 720, left column, 2nd paragraph), which meets the limitation that a surface coverage of the main phase by the sub-phase is 10% or more.
Regarding claim 10, Otogawa2 in Abiko does not teach the recited Sm-Fe-N particle size. However, it is recognized as a process limitation in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since Otogawa2 in view of Abiko teaches a magnet that meets the recited limitation in claim 1, claim 10 is met by Otogawa2 in Abiko.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otogawa2 (Journal of the Korean Physical Society, 72 (2018) 716-725), and further in view of Abiko (Phys. Stat. Sol. (a), Vol 167, 1998, Page 347-355) and Takagi (US 2019/0333661).
Regarding claims 8 and 10, Otogawa2 in Abiko does not teach the recited Sm-Fe-N particle size. Takagi discloses that when the average particle size of Sm-Fe-N is 0.1-5 µm, the powder has good coercivity ([0039]). Thus, it would be obvious to one of ordinary skill in the art to make a Sm-Fe-N powder having an average particle size of 0.1-5 µm as taught by Takagi in the process of Otogawa2 in Abiko in order to make a magnet powder having good coercivity as disclosed by Takagi. The particle size disclosed by Tagagi overlaps the recited particle size in claims 8 and 10 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive.
The applicants argued that the cited art does not teach the subphase contains at least one of Zr, Mo, V and W.
In response, Otogawa2 is silent on the presence of Zr, Mo, V and W. However, Otogawa2 discloses that Fe having a purity of >99.99% is used to make the Sm-Fe-Cu-Al binder alloy. Abiko teach a high-purity iron having a purity >99.997% (Page 349, 1st paragraph). It would be obvious to one of ordinary skill in the art to use the high purity iron disclosed by Abiko in the process of Otogawa2 in order to make a Sm-Fe-Cu-Al alloy having high purity. Abiko discloses that Mo, W and V are present in the high purity iron (See Table 2). Thus Mo, W and V are present in Sm-Fe-Cu-Al alloy of Otogawa2 and the powder of Otogawa2 in view of Abito meets the limitation the sub-phase contains at least one selected from the group consisting of Zr, Mo, V and W. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733